
	

114 SRES 510 IS: Affirming the importance of title IX, applauding the increase in educational opportunities available to women and girls, and recognizing the tremendous amount of work left to be done to further increase such opportunities.
U.S. Senate
2016-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 510
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2016
			Mrs. Murray (for herself, Ms. Baldwin, Mr. Bennet, Mr. Booker, Mrs. Boxer, Mr. Blumenthal, Mr. Brown, Ms. Cantwell, Mr. Carper, Mr. Casey, Mr. Coons, Mr. Durbin, Mrs. Feinstein, Mr. Franken, Mrs. Gillibrand, Ms. Heitkamp, Ms. Hirono, Mr. Kaine, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Murphy, Mr. Peters, Mr. Reed, Mr. Reid, Mr. Sanders, Mr. Schumer, Mrs. Shaheen, Ms. Stabenow, Mr. Tester, Mr. Udall, Ms. Warren, Mr. Whitehouse, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Affirming the importance of title IX, applauding the increase in educational
			 opportunities available to women and girls, and recognizing the tremendous
			 amount of work left to be done to further  increase such opportunities.
	
	
 Whereas 44 years ago, President Richard M. Nixon signed title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) into law (referred to in this preamble as “title IX”), and in 2002 a resolution was passed establishing that such title may be cited as the Patsy Takemoto Mink Equal Opportunity in Education Act;
 Whereas title IX prohibits any educational institution that receives Federal education funding from discriminating against students or employees on the basis of sex;
 Whereas sex discrimination includes gender-based violence, sexual harassment and assault, dating violence, and domestic violence;
 Whereas title IX guarantees equal educational opportunities for all students, including lesbian, gay, bisexual, and transgender (referred to in this preamble as “LGBT”) students, pregnant or parenting students, and gender nonconforming students;
 Whereas since 1972, the United States has made great progress in providing educational opportunities to women and girls, and in 2016 women earn the majority of doctoral, master’s, baccalaureate, and associate’s degrees;
 Whereas since 1972, the participation of women and girls in sports has increased by almost 900 percent in high school and almost 500 percent in college, providing women and girls with the opportunity to develop leadership and teamwork skills, earn athletic scholarships to help finance a college degree, and become successful professional athletes;
 Whereas, despite the progress that has been made in higher education and athletics, women, girls, pregnant or parenting students, LGBT individuals, and gender nonconforming individuals in the United States are still too often denied equal educational opportunities;
 Whereas the share of baccalaureate degrees in science, technology, engineering, and mathematics earned by women has decreased over the past decade, and women now earn only 19 percent of engineering degrees, 18 percent of computing degrees, 42 percent of mathematics degrees, and 39 percent of physical science degrees, at the baccalaureate level;
 Whereas women of color earn only 6 percent of computing degrees and 3 percent of engineering degrees at the baccalaureate level;
 Whereas women have about 64,000 fewer opportunities than men to participate in college sports, and in 2015 only 37 of the 313 athletic directors in Division I sports were women;
 Whereas multiple studies have confirmed that 1 in 5 women are sexually assaulted on college campuses and about 20 percent of girls have been the victims of sexual assault or attempted sexual assault while in high school;
 Whereas more than 50 percent of girls in grades 7 through 12 experience sexual harassment and 10 percent of high school students experience dating violence each year, which can lead to symptoms of depression, anxiety, and unhealthy and antisocial behaviors, and can negatively impact academic achievement;
 Whereas men still hold the vast majority of school leadership positions, and only about 31 percent of full professors at degree-granting postsecondary institutions are women, 26 percent of college and university presidents are women, and 27 percent of school district superintendents are women;
 Whereas pregnant and parenting students are more likely to drop out of high school than other students, and only 51 percent of mothers under the age of 20 earn a high school diploma by the age of 22, leading to decreased opportunities for continuing education and employment; and
 Whereas LGBT students face pervasive discrimination and harassment in school, on college campuses, and in the workforce, impeding their ability to fully access the educational opportunities they are entitled to: Now, therefore, be it
		
	
 That the Senate— (1)applauds the tremendous increase in educational opportunities, including in sports, for women and girls since the passage of title IX of the Education Amendments of 1972;
 (2)commends the work of the Department of Education and the Department of Justice to ensure that students have a safe learning environment by working to ensure that schools prevent and respond to discrimination and harassment on the basis of sex, including sexual assault, harassment, domestic and dating violence, pregnancy, sex-stereotyping, and discrimination based on actual or perceived gender identity; and
 (3)recognizes that progress must still be made to secure the promise of such title IX that no educational institution that receives Federal education funding discriminates against any person because of their sex.
			
